IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

M.V.C., FATHER OF M.P.C.,           NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                        FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-1150
v.

STATE OF FLORIDA,
DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed December 12, 2016.

An appeal from the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

M.C., pro se, Appellant.

Dwight O. Slater, Appellate Counsel, Children's Legal Services, Department of
Children and Families, Tallahassee; Kelley Schaeffer, Appellate Counsel,
Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.